Undercofler, Justice.
John T. Russell, Jr., filed a complaint in Wilkes Superior Court against Russell Transfer Company, Inc., C. K. Fields, Fields’ Tire Service, Inc., R. S. & F. Company, Inc., and Wyman B. Simmons. The complaint sought damages, cancellation of certain security deeds, temporary and permanent injunctions, to have certain parties interplead, and general relief. A restraining order was granted by the trial court without a hearing.
All of the defendants except the Russell Transfer Company, Inc., filed motions to dismiss and dissolve the temporary restraining order previously granted. The trial court granted the motions of these four defendants, dismissed the complaint as to them, and dissolved the restraining order without hearing evidence. The appeal is from these judgments. No certificate of immediate review was filed. Held:
The appeal is premature and must be dismissed. Still pending in the trial court is the complaint against Russell Transfer Company, Inc., and, therefore, the judgment is not such a final judgment as may be directly appealed under the provisions of Code Ann. § 6-701 (a) (1, 3). Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; Hulsey v. Smith, 223 Ga. 522 (156 SE2d 353); Farmers Cooperative Ins. Co. v. Hicks, 227 Ga. 755 (182 SE2d 895).

Appeal dismissed.


All the Justices concur.

Argued November 8, 1971
Decided December 1, 1971
Rehearing denied December 17, 1971.
Lawson E. Thompson, for appellant.
McGahee, Plunkett & Bennett, Paul K. Plunkett, for appellees.